Argued October 21, 1930.
The plaintiff's claim against the defendants grew out of an alleged failure to comply with a building contract. The case was tried before Judge BLUETT of the municipal court, without a jury, and a finding rendered in favor of the plaintiff.
The appellants' only assignment of error is: "The court, en banc erred in sustaining the findings of the trial judge, which were against the evidence, or the weight of the evidence and the law." This is a clear violation of our Rule 23, which provides that "reference must be made to all the reasons given by the trial tribunal for the rulings complained of, and to the places in the record where they may be found;" as well as Rule 27, which states that the "assignment must quote verbatim the evidence or finding, the objection or exception, the decision of the court thereon, and the exception taken to such decision."
Notwithstanding the failure to comply with these rules, we have examined into the merits of the case and find no error. The issues involved questions of fact which were for the trial judge's determination and we find no reason to disturb his conclusion.
Judgment is affirmed.